Citation Nr: 0603879	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected hypertension or as 
due to undiagnosed illness.

2.  Entitlement to service connection for asthma and other 
respiratory disorder (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative joint disease, left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1994.  He had service in the Southwest Asia Theater of 
Operations (Persian Gulf).  This matter initially came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, and a December 1997 rating decision rendered by the 
Winston-Salem, North Carolina, RO.  

The Board, in a decision issued in February 2000, remanded 
claims for service connection for a respiratory disorder, to 
include asthma, shortness of breath, bronchitis, chest 
congestion, and pulmonary problems, including as due to 
undiagnosed illness, for a bilateral ankle disorder, for 
headaches, and for a right or left shoulder disorder, and a 
claim of entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee.  The 
claims returned to the Board and were again Remanded in 
October 2003.  These issues again return to the Board for 
appellate review.  

During the pendency of the appeal, the veteran's claims files 
were relocated from the Buffalo, New York, RO to North 
Carolina, and then back to the Buffalo RO, which currently 
has jurisdiction of the claims files.

By a rating decision issued in May 2002, the RO granted 
service connection for a bilateral foot disorder, diagnosed 
as plantar fasciitis, and granted a 10 percent evaluation for 
each foot, effective July 1, 1994.  The evidence before the 
Board does not reflect that the veteran has disagreed with 
any aspect of that determination.  No claim regarding service 
connection for a disorder of either foot, other than the 
remanded claims for service connection for left ankle and 
right ankle disorders, is before the Board for appellate 
review at this time.

By a rating decision issued in September 2005, service 
connection was granted for chondrocalcinosis, right knee, and 
for degenerative joint disease of the right knee, and those 
disabilities were initially evaluated as 20 percent and 10 
percent disabling, respectively, effective in July 1994.  
Service connection was also granted for chondrocalcinosis 
with loose bodies of the left knee, and that disability was 
initially evaluated as 20 percent disabling, effective May 
17, 2005.  There is no evidence in the record before the 
Board that the veteran has disagreed with any aspect of these 
grants of service connection.  No issue regarding the 
evaluation of chondrocalcinosis of a right knee or left knee 
or the evaluation of degenerative joint disease of the right 
knee is before the Board for appellate review at this time.  

A Travel Board hearing before the undersigned Veterans Law 
Judge was conducted at the RO in May 1999.  By a written 
statement submitted in June 2004 signed by the veteran, the 
veteran withdrew his request for a hearing before the RO.  
The veteran has been afforded his opportunity for a personal 
hearing as well as a hearing before the Board.  Appellate 
review may proceed.

The claims of entitlement to service connection for 
headaches, to include as secondary to service-connected 
hypertension or as due to undiagnosed illness, and for asthma 
or other respiratory disorder, to include shortness of 
breath, bronchitis, chest congestion, or pulmonary problems, 
to include as due to undiagnosed illness, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not have a medically-diagnosed current right ankle or left 
ankle disorder, and that pain in his ankles is medically 
attributed to his service-connected bilateral plantar 
fasciitis.   

2.  The service medical records establish that the veteran 
did not manifest a left shoulder disorder in service, and are 
devoid of evidence that he sustained a left shoulder injury 
in service.

3.  There is no medical evidence that the veteran has a 
currently-diagnosed right shoulder disorder, and he denied 
right shoulder pain at the most recent VA examination.

4.  The veteran's service-connected left knee disability, 
was, from the date of his initial 1994 claim, manifested by 
mild to moderate instability, pain on walking, range of 
motion from 0 degrees of extension to 105 degrees of flexion, 
and degenerative joint disease on radiologic examination; on 
VA examination conducted on March 15, 2001, there was 
chondrocalcinosis with loose bodies.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
right or left ankle disorder are not met, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The criteria for an award of service connection for a 
right shoulder or left shoulder disorder are not met, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

3.  The criteria for an initial compensable, 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
arthritis, left knee, in addition to the compensable, 10 
percent evaluation for instability assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, have been met from July 1, 
1994; the criteria for a staged initial evaluation under 
Diagnostic Code 5257, increased from 10 percent to 20 
percent, were met from March 15, 2001.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5259, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for right and left ankle and right and left 
shoulder disorders and to an increased initial evaluation for 
his left knee disability.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, since the claims underlying 
this appeal were originally submitted in 1994, more than six 
years prior to the enactment of the VCAA, no notice regarding 
the VCAA could be issued before the initial unfavorable 
agency decision was prepared.  The Board issued the first 
Remand in this case in February 2000, prior to the enactment 
of the VCAA.

Following the Board's October 2003 remand, in which the 
veteran was notified of the enactment of the VCAA, the 
veteran stated that all clinical treatment he had received 
for any claimed condition, from May 2001 to the present, had 
been received at the VA Medical Center in Syracuse, New York 
and the satellite clinic in Watertown, New York.  VA obtained 
the veteran's clinical records.  

In December 2004, the AMC issued a letter which advised the 
veteran of the issues remaining on appeal and afforded the 
veteran an opportunity to identify "any other evidence or 
information" that might support his claims and to submit any 
evidence in his possession that might pertain to his claims.  
Attachments to that letter specifically identified the types 
of evidence VA was responsible for obtaining and set forth 
the criteria for service connection.  

Prior to the Board's October 2003 Remand, the veteran had 
been afforded VA examinations in 1994, 1998, and 2001.  
Following the October 2003 Remand, the veteran was again 
afforded VA examinations in April 2005, May 2005, and July 
2005.  In addition, VA outpatient clinical treatment notes 
extending from 1994, when the veteran submitted the first 
claim on appeal through January 2004 are of record, and 
private clinical records dated from April 2002 through 
December 2003 have also been associated with the claims file.  

In a supplemental statement of the case (SSOC) issued in 
September 2005, the veteran was provided with the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  When considering the 
notification letters, the rating decisions on appeal, the 
discussion in the Board remands, and the SOC and SSOC issued, 
as a whole, the Board finds that the veteran and the 
veteran's representative were aware of the evidence required 
to substantiate each of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
particular, the Board notes that, during the more than 10 
years of the pendency of the claims on appeal, the veteran 
has had numerous opportunities to submit evidence or 
statements and argument on his behalf, and he has been 
afforded several VA examinations and has testified before the 
Board.  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

1.  Claims for service connection for left ankle and right 
ankle disorders

The service medical records disclose that the veteran twisted 
his ankle in December 1975, and a walking cast was required 
to treat that injury.  In September 1982, the veteran 
sustained a right ankle sprain.  Periodic examinations 
conducted in March 1984, December 1992, and May 1994 are 
devoid of diagnosis of an ankle disorder, although there are 
references to pain in the feet and to plantar fasciitis, for 
which service connection has been granted.

On VA examination conducted in October 1994, the veteran 
complained of arthritis of the knees and ankles.  During his 
May 1999 Travel Board hearing, the veteran testified that his 
ankles were painful.  

On VA examination conducted in March 2001, the examiner noted 
the veteran's complaints of foot and ankle pain.  The veteran 
had pain on palpation of the insertion of the Achilles 
tendon.  There was no instability of the ankles.  Range of 
motion included dorsiflexion to 10 degrees and plantar 
flexion to 35 degrees.  The examiner noted that there was a 
small bone island in the right calcaneus, but that the ankle 
mortises were preserved bilaterally.  The examiner did not 
assign a diagnosis of any disorder of the right ankle or left 
ankle.  This evidence is unfavorable to the veteran, since 
there is no medical diagnosis of a current disorder of either 
ankle.

On VA examination conducted in May 2005, the veteran reported 
fluctuating edema in the right ankle.  

The examiner who conducted the July 2005 VA examination 
concluded that the veteran's ankles were completely within 
normal limits, and that his complaints, which included pain 
and edema in the feet, were related to his heels rather than 
his ankles.  The examiner noted that the veteran had plantar 
calcaneal exostoses bilaterally.  This evidence is 
unfavorable to the veteran, since there is no medical 
diagnosis of a current disorder of either ankle.

The conclusions of the VA examiners are unfavorable to the 
veteran's claim.  In particular, the unfavorable conclusion 
of the examiner who conducted the July 2005 VA examination is 
persuasive, because the examiner noted the veteran's 
subjective complaints and assigned a specific diagnosis for 
those complaints.  The examiner's conclusion is consistent 
with the prior evidence of record.  As noted above, service 
connection has been granted for plantar fasciitis, right 
foot, and for plantar fasciitis, left foot.  However, the 
preponderance of the evidence is against a grant of service 
connection for a right ankle disorder, in the absence of 
medical diagnosis of a current right ankle disorder.  
Similarly, the preponderance of the evidence is against a 
grant of service connection for a left ankle disorder, in the 
absence of a medical diagnosis of a current left ankle 
disorder.  Brammer, supra.

Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable determination.  
The claims for service connection for a right or left ankle 
disorder must be denied.

2.  Claims for service connection for left shoulder and right 
shoulder disorders

Service medical records reveal that the veteran was treated 
for injury to the right trapezius muscle in August 1983.  
Periodic examinations in March 1983 and December 1992 are 
devoid of references to any left shoulder diagnosis, injury, 
or complaints.  The veteran was treated for right shoulder 
pain from October 1993 through May 1994.  The numerous 
entries during this period of treatment are devoid of 
reference to complaints of left shoulder pain or bilateral 
shoulder pain.  The May 1994 separation examination includes 
a specific statement from the veteran in which he details his 
orthopedic complaints and injuries and other diagnoses at 
some length.  In that statement, the veteran notes that he 
was under treatment for a right shoulder injury, but his 
statement is devoid of reference to a left shoulder injury.  
The service medical records are unfavorable to the claim for 
a left shoulder disorder, as those records fail to disclose 
left shoulder complaints, diagnosis, or treatment.

On VA examination conducted in October 1994, the veteran 
reported that he had a rotator cuff problem, but the examiner 
was unable to find any signs of that disorder.  On Persian 
Gulf examination conducted in January 1997, the veteran had 
full range of motion of the shoulders.  The impression was 
that the veteran had musculoskeletal pain involving the 
shoulders.  Clinical records dated from September 1997 to 
August 1998 disclose that the veteran was treated for 
service-connected hypertension, among other disorders, and 
that he reported complaints of right elbow injury, among 
other problems, but there is no notation of diagnosis or 
treatment of a left shoulder or right shoulder disorder.  

During his May 1999 Travel Board hearing, the veteran 
testified that he injured his left shoulder during service 
and that swimming in adult swim meets aggravated this injury.  
He testified that a left rotator cuff problem was diagnosed 
while he was in service.  He testified that he was no longer 
able to swim, although he used to swim five days a week.  He 
testified that his right shoulder periodically bothered him, 
although it was not as bad as the left.  

On VA examination conducted in March 2001, there was no 
tenderness or atrophy of the left shoulder.  There was no 
crepitus palpable.  Forward flexion was to 170 degrees.  
Abduction was to 160 degrees.  External rotation was to 60 
degrees, and internal rotation was to 40 degrees.  The 
veteran experienced discomfort in his left shoulder at 
extremes of motion.  He reported a rotator cuff injury to the 
left shoulder.  The veteran did not report pain in the right 
shoulder, and the examiner did not examine the right 
shoulder.

On VA examinations conducted in May 2005 and July 2005, the 
veteran complained of left shoulder pain.  He denied right 
shoulder pain.  As the veteran declined right shoulder 
examination, there is no medical diagnosis of a current right 
shoulder disorder.  In the absence of any medical diagnosis 
of a right shoulder disorder, service connection for a right 
shoulder disorder cannot be granted at this time, even though 
service medical records reflect that the veteran was treated 
for a right shoulder injury in service.  Brammer, supra.  

On VA examinations in May 2005 and July 2005, the veteran 
provided a history of treatment of left shoulder injury 
during service.  Physical examination in May 2005 disclosed a 
positive impingement sign at the left shoulder.  July 2005 VA 
examination objectively confirmed a positive impingement sign 
suggestive of an impingement syndrome in the left shoulder.  
The examiner opined that the normal left shoulder radiologic 
examination was to be expected.  

The examiner who conducted the July 2005 VA examination 
opined that it was at least as likely as not that the 
veteran's left shoulder disorder had its onset during his 
active service.  Although the veteran reported to the 
examiner that he incurred left shoulder injury during 
service, the service medical records are devoid of such 
evidence, and this conclusion by the examiner is not 
persuasive to warrant a grant of service connection for a 
left shoulder disorder.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disorder because, even though there is a current clinical 
diagnosis of a left shoulder disorder, there is no evidence 
that the veteran sustained a left shoulder injury in service.  
In the absence of evidence that the veteran sustained a left 
shoulder injury in service or manifested objective symptoms 
of left shoulder arthritis during the applicable presumptive 
period within one year following his service discharge, the 
preponderance of the evidence is against the claim.  

The evidence is not in equipoise to warrant a different 
determination as to the claim for service connection for a 
left shoulder disorder or as to a right shoulder disorder.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable determination.  
The claims for service connection for a right or left 
shoulder disorder must be denied.

Law and regulations, claims for increased evaluations, 
including initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the current appeal, then, 
is whether a rating exceeding 10 percent for left knee 
degenerative joint disease based on recurrent subluxation or 
lateral instability, or a rating based on other 
symptomatology, is warranted at any time beginning the 
effective date of the grant of service connection.

Applicable evaluation criteria

Effective July 1, 1994, the veteran was granted an initial 10 
percent evaluation for his service-connected left knee 
disability, under 38 C.F.R. § 4.71a, DC 5257.  DC 5257 
provides that slight impairment involving recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  DC 5257.

Other criteria used to evaluate knee disabilities include the 
provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria for 
evaluating degenerative arthritis, which state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  

However, the General Counsel noted that a separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a separate rating may be assigned.  VAOPGCPREC 23-97.  A 
veteran may receive separate, compensable ratings under both 
Diagnostic Codes 5260 and 5261 if the evidence establishes 
both limited flexion and extension at a compensable level for 
the same joint.  See VAOPGCPREC 9-04.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Facts and analysis

Historically, the veteran underwent left knee arthroscopy and 
partial medial meniscectomy in service in 1990.  By a rating 
decision issued in February 1995, the RO granted the veteran 
service connection for a left knee disability, and evaluated 
that disability as 10 percent disabling, under DC 5257, 
effective July 1, 1994, the day following the veteran's 
service separation.

The veteran's initial VA examination, conducted in October 
1994, disclosed that the veteran walked with a "sprightly" 
gait, and the veteran had full range of motion of the left 
knee on passive motion.  The veteran complained of pain in 
the left knee.  He could do only 50 percent of a full knee 
bend.  Radiologic examination disclosed degenerative changes 
of all compartments of the left knee.  This evidence is 
favorable to the veteran's claim that he is entitled to an 
initial evaluation in excess of 10 percent, since, under 
VAOPGCPREC 23-97, it is clear that where a veteran has both 
instability and degenerative changes, separate compensable 
evaluations under DC 5003 and DC 5257 may be assigned.  In 
this case, the veteran's degenerative changes of the left 
knee are confirmed on radiologic examination, he complained 
of pain, and limitation of motion was manifested by inability 
to do a full deep knee bend.  Therefore, he is entitled to an 
initial 10 percent evaluation under DC 5003, effective from 
July 1, 1994, as well as the 10 percent evaluation under DC 
5257 from that date.

The veteran testified, at his 1999 Travel Board hearing, that 
he was having difficulty going up and down stairs, and that 
sometimes his knees were unstable and he would fall.  His 
testimony did not reveal any manifestations of left knee 
disability more severe than the two 10 percent evaluations 
assigned in this decision contemplate.  VA outpatient 
treatment notes dated in August 2000 reflect that the veteran 
was still able to act as a soccer referee.  This evidence is 
unfavorable to an evaluation in excess of the two 10 percent 
evaluations assigned in this decision.

On VA examination conducted in March 2001, range of motion of 
the left knee was from 0 degrees of extension to 105 degrees 
of flexion.  Radiologic examination conducted on March 15, 
2001, disclosed chondrocalcinosis and loose bodies in the 
left knee.  This evidence is favorable to the veteran's 
claim, since the evidence establishes that another medical 
diagnosis has been assigned to the veteran's left knee 
disorders, and establishes that the veteran's post-surgical 
meniscus was now symptomatic.  From March 15, 2001, the 
criteria for a 20 percent evaluation under DCs 5257-5259 have 
been met for the veteran's left knee disability. 

On VA examination conducted in May 2005, the veteran reported 
daily flare-ups of left knee pain, brought on by activity.  
The veteran worked full-time at Home Depot.  He was unable to 
ascend or descend steps without knee discomfort.  Crepitus 
was palpable.  There was mild to moderate instability, both 
in the anterior-posterior and medial-lateral planes.  Range 
of motion of the left knee was from 0 degrees of extension to 
105 degrees of flexion.  Quadriceps and hamstring strength 
was 5/5.  There was no increase in pain or functional loss 
after repetitive flexion and extension activities.  

This evidence is unfavorable to an evaluation in excess of 
the initial 20 percent under DC 5257-5259, since there is no 
evidence of severe instability or frequent locking of the 
joint.  The fact that the veteran's muscle strength remains 
5/5, and the fact that he remains able to work full-time, 
establishes that the veteran's manifestations of left knee 
disability, with consideration of the additional 10 percent 
under DC 5003, are consistent with and contemplated within 
the assigned evaluations.  The evidence is against an 
evaluation in excess of 10 percent under DC 5003, since the 
veteran does not have a compensable limitation of flexion 
under DC 5261 or a compensable limitation of extension under 
DC 5260.  As the evaluation for left knee disability affects 
only one major joint, an evaluation in excess of 10 percent 
is not available under the provisions of DC 5003.  In the 
absence of a claim for an extraschedular evaluation, and in 
the absence of evidence of exceptional or unusual disability 
factors, a remand for consideration of an extraschedular 
evaluation for service-connected left knee disability is not 
required.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996). 

An initial 10 percent evaluation under DC 5003, from July 1, 
1994, is granted, in addition to the 10 percent previously 
assigned from that date under DC 5257, and, from March 15, 
2001, a staged initial evaluation, increased to 20 percent, 
is warranted under DC 5257.  The evidence is not in equipoise 
to support initial evaluations in excess of those assigned.  




ORDER

The appeal for service connection for a left ankle disorder 
is denied.

The appeal for service connection for a right ankle disorder 
is denied.

The appeal for service connection for a left shoulder 
disorder is denied.

The appeal for service connection for a right shoulder 
disorder is denied.

A separate, compensable, 10 percent evaluation under DC 5003 
for degenerative joint disease, is granted effective from 
July 1, 1994, in addition to the compensable, 10 percent 
evaluation previously assigned under DC 5257 effective from 
that date, and the initial, 10 percent evaluation assigned 
under DC 5257 is increased to 20 percent, effective from 
March 15, 2001; the appeal is granted to this extent only.


REMAND

The AMC scheduled the veteran for VA neurologic examination 
in May 2005 in light of the Board's direction, in the October 
2003 Board remand, that medical opinion be obtained to 
determine whether the veteran's current headaches were first 
manifested in service or were secondary to any service-
connected disability, to include hypertension, or were a 
manifestation of an undiagnosed illness.  The examiner who 
conducted the VA examination was asked to provide that 
opinion.  However, the examiner's statement that there was a 
history of sinusitis and sinus congestion, which could be 
contributing to the veteran's chronic headaches, and the 
statement that there were no ongoing care or recent treatment 
records related to headaches, does not provide the requested 
opinion.  Further development of medical opinion, to obtain 
the opinion previously requested by the Board, is required.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The AMC scheduled the veteran for VA respiratory examination 
in May 2005 in light of the Board's direction, in the October 
2003 Board remand, that medical opinion be obtained to 
determine whether any current respiratory disorder was either 
first manifested in service, or was secondary to any service-
connected disability, or was a manifestation of an 
undiagnosed illness.  The examiner who conducted the VA 
examination which was to provide that opinion stated that 
there was a history of sinusitis and sinus congestion, but 
did not provide an opinion as to whether those medical 
problems, or a pulmonary disorder of any type, such as 
diagnosed hyperactive airway disease, were either first 
manifested in service, or were secondary to an incident of 
military service or to any service-connected disability, or 
were a manifestation of an undiagnosed illness.  In 
particular, the examiner did not provide an opinion as to 
whether asthma, exercise-induced asthma, or bronchitis were 
present, and, if so, the likelihood that such disorder was 
related to the veteran's service.  The examiner stated that 
there was no statement by the providers who were treating the 
veteran that he had a pulmonary disorder related to Persian 
Gulf service or to the veteran's military service.  This 
statement does not provide the opinion requested by the 
Board.  Further development of medical opinion, to obtain the 
opinion previously requested by the Board, is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims held 
that compliance with remand instructions is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran the opportunity to 
identify any VA or private clinical 
records which are not currently 
associated with the claims file which 
might assist him to substantiate either 
of his claims.  In any event, the 
veteran's current VA clinical records 
from February 2005 to the present, and 
any other VA treatment records or private 
treatment records not yet associated with 
the claims files which the veteran 
believes may be relevant, should be 
obtained.  

2.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding the onset of headaches 
or respiratory system problems, to 
include asthma, bronchitis, hyper 
reactive airway disease, sinusitis, or 
rhinitis, in service and chronicity of 
such symptoms following service, 
including statements from friends, former 
employers or co-workers, reports from 
examinations for insurance purposes, and 
the like. 

3.  The veteran should be afforded VA 
pulmonary examination as necessary to 
determine the nature and etiology of each 
current pulmonary disorder present.  The 
claims file must be made available to and 
pertinent documents therein, including 
service medical records, must be reviewed 
by the examiner, and the examiner should 
provide a notation regarding the results 
of such review.  Any indicated diagnostic 
tests and studies should be conducted.  

The examiner should be asked to state the 
diagnosis which may be assigned to each 
current pulmonary disorder.  The examiner 
should provide an opinion as to whether 
the veteran has any current pulmonary 
symptom or finding which may be a 
manifestation of an undiagnosed illness. 

After each disorder of the respiratory 
system which the veteran currently 
manifests is identified, the examiner 
should provide an opinion as to the 
etiology of each current disorder of the 
respiratory system, and that opinion 
should state the likelihood that the 
veteran has a current pulmonary disorder 
which is the result of his military 
service, including his Persian Gulf 
service.  In particular, for each 
disorder of the respiratory system, to 
include sinusitis, rhinitis, asthma, or 
bronchitis, if present, or any other 
pulmonary disorder present, the examiner 
should state whether it is "more likely 
than not" (meaning likelihood greater 
than 50 percent), "at least as likely as 
not" (meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood), that the 
identified pulmonary disorder was 
manifested in service, was incurred or 
aggravated in service, is secondary to 
any service-connected disability, or is a 
result of any incident of the veteran's 
service.  

4.  The veteran should be afforded VA 
neurology examination as necessary to 
determine the nature of any headache 
disorder present.  The claims file must 
be made available to and pertinent 
documents therein, including service 
medical records, must be reviewed by the 
examiner, and the examiner should provide 
a notation regarding the results of such 
review.  Any indicated diagnostic tests 
and studies should be conducted.  

If the veteran has a headache disorder, 
the examiner should state whether it is 
"more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood), that the identified 
headache disorder was manifested in 
service, was incurred or aggravated in 
service, is secondary to any service-
connected disability, or is a result of 
any incident of the veteran's service.  

5.  Then, after completing any other 
needed development, the AMC/RO should 
reconsider the claims.  If the 
determination remains adverse to the 
veteran on readjudication, a supplemental 
statement of the case should be issued.  
After the veteran and his representative 
have been afforded an appropriate period 
for response, any claim remaining on 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


